Charles A. Wilhite and Catherine M. Wilhite were convicted in the county court of Kay county of the crime of unlawfully settling on land, and their punishment fixed as above stated.
This appeal has been pending in this court since the 29th day of March, 1918, the cause having been submitted June 6, 1919, at which time no appearance was made by any counsel representing plaintiffs in error, nor has any brief been filed in their behalf. Rule 9 of this court (12 Okla. Crim. viii, 165 P. x) provides:
"When no counsel appears, and no briefs are filed, the court will examine the pleadings, the instructions of the court and the exceptions taken thereto, and the judgment and sentence, and if no prejudicial error appears, will affirm the judgment."
This appeal has evidently been abandoned. An examination of the pleadings, instructions, and judgment and sentences discloses no prejudicial error, and in accordance with rule 9, supra, the judgment is affirmed.